Order filed September 16, 2014.




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00343-CV
                                  ____________

                          VINCENT LILLY, Appellant

                                        V.

   TEXAS DEPARTMENT OF CRIMINAL JUSTICE, ET AL, Appellees


                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                        Trial Court Cause No. 74682I

                                   ORDER

      Appellant’s brief was due August 28, 2014. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before October 15, 2014,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                      PER CURIAM